Citation Nr: 0514719	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  02-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as due to radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from January 1989 to April 
1993.

In March 2001, the RO received the veteran's claim of 
entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as secondary to in-service exposure to ionizing 
radiation.  The June 2001 rating decision denied the claim.  
The veteran disagreed with the June 2001 rating decision and 
initiated this appeal.  The appeal was perfected by the 
veteran's timely submission of his substantive appeal (VA 
Form 9) in March 2002.

In November 2002, the Board remanded the case for additional 
development under the provisions of 38 C.F.R. § 3.111.  After 
the additional development requested by the Board was 
completed, the RO again denied the claim in a November 2004 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.


FINDINGS OF FACT

1.  The veteran's military service included providing 
security for nuclear weapons and facilities.   

2.  Non-Hodgkin's lymphoma was initially diagnosed in October 
2000.  

3.  A preponderance of the medical evidence of record does 
not demonstrate that the veteran's non-Hodgkin's lymphoma is 
etiologically related to any incident of service, including 
exposure to ionizing radiation.

CONCLUSION OF LAW

The veteran's non-Hodgkin's lymphoma was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
non-Hodgkin's lymphoma.  He essentially contends that this 
condition is the result of exposure to ionizing radiation in 
service.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2001 statement of the case (SOC) and 
the November 2004 SSOC of the pertinent law and regulations 
(including those pertinent to service connection claims based 
on radiation exposure), of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
January 2003, which was specifically intended to address the 
requirements of the VCAA.  The January 2003 letter from the 
RO specifically notified the veteran of the need to submit 
evidence of in-service exposure to ionizing radiation 
together with his complete medical records from the time of 
his initial diagnosis of non-Hodgkin's lymphoma in October 
2000 to the present.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
January 2003 VCAA letter, the veteran was informed that VA 
would assist him by making "reasonable efforts to help [him] 
obtain evidence relevant to [his] claim."  He was also 
advised that VA would obtain VA treatment records and would 
attempt to obtain all private treatment records he informed 
VA about.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its January 2003 letter that 
VA "can obtain medical records from any VA facilities where 
you were treated, if you tell us the date, place and type of 
treatment."  With regard to private treatment, the veteran 
was advised to "fill out the enclosed medical release forms 
(VA Form 21-4142) for each doctor or medical facility, return 
the form to us and we will attempt to get the records . . . 
[p]lease complete the entire form, to include complete names, 
addresses, zip codes and dates of treatment."  The veteran 
was also cautioned that "not all doctors and medical 
facilities honor our requests and it is still your 
responsibility to see that the evidence is sent to us."  
Alternatively, the veteran was instructed that if "you want 
to speed up the appeal process, you can contact the doctor or 
medical facility and ask them to forward copies of their 
records to us . . . [a]t that time you can authorize the 
release of the records."  The veteran was also asked to 
provide VA "with details as to how you were exposed to 
radiation, the unit or units you were in when exposed, the 
locations involved, the names of any witnesses and if to your 
knowledge, any incident reports or similar records were 
made."

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The January 2003 letter included notice that the veteran 
should let VA know "if there are no additional medical 
records to be obtained."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it suggested to the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in June 2001.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Review of the record, however, reveals that the 
veteran's claim was readjudicated by the November 2004 SSOC 
following VCAA notice compliance action.  Thus, any concerns 
expressed by the Court in Pelegrini as to adjudication of the 
claim before issuance of a VCAA notice letter have been 
rectified by the subsequent readjudication.  Therefore, there 
is no prejudice to the veteran in proceeding to consider his 
claim on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, medical records from the Mayo Clinic, and medical 
records from the Social Security Administration.  

Pursuant to the Board's November 2002 remand, the RO has also 
satisfied its duty under the provisions of 38 C.F.R. § 3.311, 
which provides for special development procedures involving 
claims based on exposure to ionizing radiation.  
Specifically, the RO obtained a radiation dose assessment 
pertaining to the veteran's in-service exposure to ionizing 
radiation and then referred the case to the Under Secretary 
for Benefits for an opinion as to whether sound scientific 
and medical evidence supports the conclusion that it is at 
least as likely as not that the veteran's non-Hodgkin's 
lymphoma resulted from radiation exposure during service.  
This evidence will be discussed below.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection-radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2004).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that prostate cancer and skin cancer become manifest 
5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2004).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2004).

Factual Background

The veteran served in the United States Army as a Military 
Policeman from January 1989 to April 1993.  From 1989 to 
early 1991, the veteran worked as a security officer at a 
nuclear weapons depot in Siegelsbach, West Germany.  During 
this period, the veteran reported that his job duties 
included escorting nuclear weapons between different 
locations within the depot.  Following his assignment in West 
Germany, the veteran was transferred to Aberdeen Proving 
Ground in Maryland where he worked on a security team in 
charge of protecting a nuclear reactor.  The veteran reported 
that his duties in this regard included working in close 
proximity to the reactor while it was operating.  He 
essentially contends that these duties in service led to his 
current diagnosis non-Hodgkin's lymphoma.

Service medical records are negative for any complaints or 
clinical findings pertaining to cancer of any kind, and are 
negative for treatment due to radiation exposure.  Although a 
physical examination at Aberdeen Proving Ground noted the 
veteran's prior history working at a nuclear weapons depot, 
no abnormalities as a result of this experience were 
reported.  

Medical records following service indicate that the veteran 
was diagnosed with non-Hodgkin's lymphoma (involving a brain 
tumor) in October 2000, and subsequently underwent a course 
of treatment which included chemotherapy and an autologous 
peripheral blood stem cell transplant.  Of record is a 
November 2000 letter from the veteran's private physician, 
Dr. R.F., who opined that "[w]hile it is impossible to know 
for the individual patient whether . . . exposure to 
radiation . . . resulted in neoplasm, one has to acknowledge 
this is a possibility and thus cannot be excluded."  

The veteran filed a claim of entitlement to service 
connection in March 2001.  As has been described in the 
Introduction, his claim was denied by the RO; he appealed; 
and the Board remanded this case for additional evidentiary 
development pursuant to the provisions of 38 C.F.R. § 3.311.  

The record includes a July 2004 letter from the Department of 
the Army, which indicated a dose assessment of .007 rem 
during the veteran's service at Aberdeen Proving Ground, and 
an assessment of .500 rem during his service in West Germany, 
for a "maximum whole-body upperbound ionizing radiation 
dose" of .507rem.  The July 2004 letter also stated that the 
"occupational dose limit in effect now and in effect during 
[the veteran's] service period is 5000 mrem [5 rem] per 
year." 

An October 2004 memorandum from VA Chief Public Health and 
Environmental Hazards Officer, Dr. S.M, considered the 
Department of the Army's findings regarding the veteran's in-
service radiation dose assessment and concurred that such was 
.507 rem.  Dr. S.M. noted that the data are "reasonably 
consistent in not showing an excess in Hodgkin's disease 
associated with radiation . . . [t]he association of non-
Hodgkin's lymphomas with radiation exposure has been 
inconsistent" (citations omitted).  Dr. S.M. also noted that 
"[m]ost studies in adults show no excess risk or a 
nonstatistically significant increased risk for brain tumors 
especially when the dose is less than 100 rads" (citations 
omitted).  Dr. S.M. cited further studies indicating a low 
correlation between radiation exposure and lymphomas or other 
malignancies involving the brain.  Based on these studies and 
the veteran's radiation dose assessment, Dr. S.M. concluded 
that "it is unlikely that the veteran's CNS lymphoma can be 
attributed to ionizing radiation in service."

In October 2004, the Under Secretary for Benefits issued an 
advisory opinion concurring with the determination of Dr. 
S.M.'s October 2004 memorandum.  

Analysis

The veteran essentially contends that his exposure to 
ionizing radiation while working on a security detail at the 
Aberdeen Proving Ground and at a nuclear weapons depot in 
West Germany caused his non-Hodgkin's lymphoma.  

As discussed above, in order for service connection to be 
granted three elements must be met: (1) current disability; 
(2) in-service incurrence; and (3) medical nexus.  As 
discussed above, certain of these elements may be established 
by statutory presumption.

It is undisputed that the veteran has the claimed disability, 
thus satisfying Hickson element (1).  There is also no 
dispute that he was exposed to certain levels of ionizing 
radiation in connection with his work around nuclear reactors 
and weapons in service, arguably satisfying Hickson element 
(2).  The Board adds that there is no medical evidence which 
indicates that the tumor occurred in service or within the 
one year presumptive period after service found in 38 C.F.R. 
§ 3.309(a), and the veteran does not appear to so contend.   
Non-Hodgkin's lymphoma was evidently diagnosed in October 
2000, approximately seven years after the veteran left 
service.

The crucial question which must be answered is the 
relationship, if any, between the radiation exposure and the 
current disability.  The Board will divide its discussion 
into three parts: presumptive service connection under 38 
C.F.R. § 3.309 (d); radiogenic diseases under 38 C.F.R. § 
3.311; and Combee considerations.

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the veteran must have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 3.309 
(d)(3).  

The veteran contends that his in-service duties as a military 
policeman put him in close proximity to nuclear weapons and 
reactors, thus resulting in radiation exposure.  The statute, 
however, defines radiation-risk activity with precision and 
does not list working in close proximity to nuclear reactors 
or weapons as a radiation-risk activity.  The veteran has not 
claimed, nor does the evidence demonstrate, that he was 
involved in the atmospheric testing of a nuclear device.  
Therefore, the veteran's in-service job responsibilities do 
not provide a basis for finding that he participated in a 
radiation-risk activity, as required by the regulation.  

Thus, while non-Hodgkin's lymphoma is listed as a presumptive 
disease under the provisions of 38 C.F.R. § 3.309(d), because 
the veteran did not participate in a "radiation-risk 
activity," the presumptive provisions of 38 C.F.R. § 309(d) 
are not for application in this case.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for certain 
evidentiary development of claims to be accomplished based on 
a contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  The Board 
emphasized that this provision does not give rise to a 
presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation-exposed 
veterans.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 
1997).  Section 3.311 essentially states that a dose 
assessment will be made in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure.

As noted above, the veteran has been diagnosed with non-
Hodgkin's lymphoma, which is considered a radiogenic disease 
under 38 C.F.R. § 3.311 (b)(2).  As noted above, the 
veteran's job duties in service included working on a 
security detail at facilities housing both nuclear weapons 
and reactors. 

The Board remanded this case in November 2002 for additional 
evidentiary development under 38 C.F.R. § 3.311.  As 
discussed in the factual background section above, the United 
States Army in its July 2004 letter reported that the 
veteran's radiation dose during the his time at the Aberdeen 
Proving Ground was .007 rem and that his dose from working at 
a nuclear weapons depot in West Germany was .500 rem, thereby 
resulting in a "maximum whole-body upperbound ionizing 
radiation dose" of .507rem.  

In accordance with the provisions of 38 C.F.R. § 3.311, the 
RO forwarded the case (including these dose assessments) to 
the Under Secretary for Benefits who requested an opinion 
from the Under Secretary for Health as to the relationship 
between the veteran's disability and his exposure to ionizing 
radiation in service.
In her October 2004 memorandum, S.M., M.D, the VA Chief 
Public Health and Environmental Hazards Officer, opined that 
it was unlikely that the veteran's non-Hodgkin's lymphoma is 
causally related to his in-service radiation exposure.  
Citing to literature concerning the effects of exposure to 
ionizing radiation, she observed that the association of non-
Hodgkin's lymphomas with radiation exposure has been 
inconsistent and that most studies in adults show no excess 
risk or a nonstatistically significant increased risk for 
brain tumors in persons, such as the veteran, whose radiation 
dose is less than 100 rads.  Dr. S.M. cited further studies 
indicating a low correlation between radiation exposure and 
lymphomas or other malignancies involving the brain.  Based 
on these studies and the veteran's radiation dose assessment, 
Dr. S.M. concluded that "it is unlikely that the veteran's 
CNS lymphoma can be attributed to ionizing radiation in 
service."  An October 2004 advisory opinion from the office 
of Under Secretary for Benefits concurred with Dr. S.M.'s 
opinion.  

It therefore appears that the requirements of 38 C.F.R. 
§ 3.311 have been duly satisfied and the development which 
was requested in the Board's remand has been accomplished.  
Cf. Stegall v. West, 11 Vet. App. 268 (1998) [RO compliance 
with a remand is not discretionary, and that if the RO fails 
to comply with the terms of a remand, another remand for 
corrective action is required].   
  
Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's non-Hodgkin's 
lymphoma was in fact the result of exposure to ionizing 
radiation.  The question which must be answered by the Board, 
therefore, is whether there is a nexus between the veteran's 
diagnosis of non-Hodgkin's lymphoma and his exposure to 
ionizing radiation in service.  The question is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
However, as discussed above, the record on appeal contains 
medical opinions that have been submitted by the veteran or 
obtained by VA.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The evidence against the claim consists of the official 
records and Dr. S.M.'s opinion based on those records.  In 
essence, this evidence stands for the proposition that the 
veteran's radiation exposure was minimal and that the current 
scientific literature does not show a positive correlation 
between radiation exposure and lymphomas.  This is powerful 
evidence against the claim.

There is also of record medical evidence opining, or at least 
suggesting, that a causal connection exists between the 
veteran's exposure to radiation in service and his non-
Hodgkin's lymphoma.  Dr. R.F. opined that "[w]hile it is 
impossible to know for the individual patient whether . . . 
exposure to radiation . . . resulted in neoplasm, one has to 
acknowledge this is a possibility and [it] thus cannot be 
excluded."

Dr. R.F.'s opinion suffers from a number of flaws.  First, 
this opinion does not clearly assert a positive relationship 
between the veteran's in-service radiation exposure and his 
later diagnosis of non-Hodgkin's lymphoma.  Instead, his 
letter adopts a speculative tone and suggests that "it is 
impossible to know" if such a relationship exists but that 
such possibility "cannot be excluded."  Dr. R.F.'s opinion 
is thus speculative and inconclusive in nature and as such 
cannot support a claim for service connection.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

Moreover, Dr. R.F.'s five-sentence letter did not contain any 
comment on the dose estimate provided by the service 
department, nor did it provide an alternative estimate.  In 
fact, it appears that Dr. R.F. did not review the claims file 
and relied solely on statements supplied by the veteran 
regarding his perceived radiation exposure.  As such, Dr. 
R.F.'s opinion may not be used to support the veteran's 
claims.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

Additionally, Dr. R.F. provided no underlying rationale for 
his opinion and did not refer to any scientific literature 
regarding the relationship between radiation exposure and 
lymphomas.  Such failure further impugns the probative value 
of his opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [whether the physician provides the basis for 
his/her opinion goes to the weight or credibility of the 
evidence].

On the other hand, the opinion of Dr. S.M., which is clearly 
against finding a causal relationship between the veteran's 
radiation exposure and his non-Hodgkin's lymphoma, is based 
on a quantitative analysis of a radiation dose estimate and a 
thorough review of the claims file and the available 
scientific studies regarding the issue.  Dr. S.M. considered 
the evidence in its entirety, including the dose estimate and 
found no causal link between the veteran's radiation exposure 
and his non-Hodgkin's lymphoma.  The October 2004 radiation 
review under 38 C.F.R. § 3.311 similarly provides a thorough, 
reasoned explanation for the finding that it was unlikely 
that the veteran's lymphoma was related to his exposure to 
ionizing radiation in service.  

The Board gives greater weight of probative value to the 
medical opinion of Dr. S.M. because is  based on the 
radiation dose reported for the veteran, a review of the 
pertinent scientific literature, and it contain a detailed 
explanation of the reasons for her conclusion.  The Board 
further observes that as VA's Chief Public Health and 
Environmental Hazards Officer, Dr. S.M. is highly experienced 
in matters such as the effects of radiation exposure.  The 
veteran's private physician has no such qualifications, and 
his lack of expertise in this area is reflected in his 
uncertain and equivocal comments.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) [in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data] 

To the extent that the veteran himself is attempting to 
provide a causal relationship between in-service radiation 
exposure and his non-Hodgkin's lymphoma, it is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board understands how the veteran may sincerely believe 
that his current non-Hodgkin's lymphoma may be related to his 
service in close proximity to nuclear weapons and reactors.  
However, as explained above, the medical evidence 
demonstrates otherwise.  See Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

Accordingly, the Board concludes that, taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the veteran's claim.





Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044; see also 
38 C.F.R. § 3.303 (d).  Accordingly, the Board will proceed 
to evaluate the veteran's claim under the regulations 
governing direct service connection.  

Malignant tumors are included among the chronic diseases for 
which presumptive service connection is warranted under the 
provisions of 38 C.F.R. §3.309(a).  This provision is 
unrelated to the radiation presumptions contained in 
38 C.F.R. § 3.309(d), discussed above.  As discussed above 
with respect to element (2), there is, however, no evidence 
that the veteran's non-Hodgkin's lymphoma was present during 
service or within the one-year presumptive period, and the 
veteran has never contended such.  The evidence indicates 
that this condition was initially diagnosed in October 2000, 
over seven years after the veteran left military service.  
The Board therefore finds that the presumptive provisions of 
38 C.F.R. § 3.309(a) do not apply to the instant case.  

The only claimed in-service cause of the veteran's cancer, 
which is alleged by the veteran and suggested in the record, 
is his exposure to radiation.  This has been discussed at 
length above.  The veteran has no suggested another cause, 
and a careful review of the evidence of record does not 
reveal any hint that another in service factor is responsible 
for the veteran's cancer.   

In short, the Board has considered the veteran's claim under 
all three bases for service connection for radiation 
exposure.  For reasons expressed above the Board concludes 
that Hickson element (3) has not been met.  The various 
presumptions have been considered.  The Board has placed 
considerable probative value on the opinion of Dr. S.M. which 
found it unlikely that the veteran's non-Hodgkin's lymphoma 
can be attributed to exposure to radiation in service.   The 
veteran's claim fails on that basis.  

Conclusion
 
For the reasons explained above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim.  
Service connection for non-Hodgkin's lymphoma is accordingly 
denied.  


ORDER

Service connection for non-Hodgkin's lymphoma is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


